Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Wadleigh (US Patent 5,271,287 - cited in grounds for rejection in previous office action) and, separately, Tu (US PGPub 2018/0180159 - cited in grounds for rejection in previous office action).
Wadleigh discloses many of the claimed features (see previous office action), but fails to disclose that the axial rim is perpendicular to the circular body and parallel to the axis of rotation. As pointed out by the Applicant, the rim of Wadleigh is conical, and therefore teaches away from the missing claimed limitation. There is no teaching, suggestion, or motivation in the prior art to modify the device of Wadleigh to have the missing claim limitations without the use of impermissible hindsight.
Tu discloses many of the claimed features (see previous office action), including a solid-state joint, but fails to disclose that the solid-state joint is established between the axial rim of the circular body and the annular body of the steel ring gear. Tu appears to disclose and teach that the solid-state joint (friction welding mentioned in para. [0029]) is between two steel ring gears (20) rather than between the annular body of the steel ring gear and the circular body of the aluminum center plate as claimed. There is no teaching, suggestion, or motivation in the prior art to modify the device of Tu to have the missing claim limitations without the use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658